Opinión disidente emitida por el
Juez Presidente Señor Hernández Denton,
a la cual se unieron el Juez Aso-ciado Señor Rivera Pérez y la Jueza Asociada Señora Fiol Matta.
Hemos decidido emitir el siguiente voto disidente por entender que la conducta imputada a la señora González Collazo consiste en varios actos separados e independien-tes que no debieron ser consolidados en un solo cargo en virtud de la figura del delito continuado. Veamos.
I
En octubre de 2003 se presentó una denuncia contra la Sra. Nelly Collazo González por el delito de apropiación ilegal agravada, 33 L.P.R.A. sec. 4272. Se le imputó la co-misión de varias apropiaciones de pagos en efectivo hechos por los pacientes del Dr. José Gómez mientras era secreta-ria de éste. Los referidos actos fueron realizados entre enero de 2001 y marzo de 2003. El valor total de las apro-piaciones fue de $12,000. La denuncia presentada en su contra especificaba que se trataba de un solo delito en vir-tud de la aplicación de la figura del delito continuado, ya que su conducta constituía “una violación de la misma dis-posición legal ... en fechas distintas, con el mismo propó-sito o intención criminal”.
Una vez se determinó causa probable para arresto, se celebró la vista preliminar en su contra. Surgió de la prueba desfilada que la señora Collazo González se había *345apropiado de varios pagos realizados por pacientes del doctor Gómez. Según los recibos presentados en evidencia, al-gunos de los pagos eran por cantidades de dinero que osci-laban entre $62.95 y $150. El Tribunal de Primera Instancia determinó que existía causa probable para acu-sar a la señora Collazo González y el Ministerio Público procedió a presentar la correspondiente acusación.
Luego de varios trámites procesales, la defensa presentó una moción de desestimación al amparo de la Regla 64(m) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Alegó, en síntesis, que el Ministerio Público consolidó ilegalmente distintos delitos ocurridos en diferentes fechas. Adujo, ade-más, que la mayoría de los delitos en cuestión eran menos graves, ya que las cantidades apropiadas eran menores de $200. A base de ello, la señora Collazo González sostuvo que estos delitos estaban prescritos, ya que había transcu-rrido el término prescriptivo de un año establecido por el Art. 78 del Código Penal de 1974 (33 L.P.R.A. sec. 3412) para delitos menos graves.
El foro de instancia denegó la moción de desestimación, pues estimó que los hechos cometidos constituían un delito continuo que obedecían a un esquema general en el cual la intención de apropiarse de los bienes estuvo presente du-rante todo el tiempo transcurrido entre la comisión del primer delito imputado y el último. Por tal razón, concluyó que el delito por el cual se le acusa a la señora Collazo González es un delito grave, ya que la suma de todas las apropiaciones es de $12,000. Sostuvo, además, que el delito no estaba prescrito en atención a que el período prescrip-tivo de cinco años establecido para delitos graves comenzó a transcurrir en marzo de 2003 cuando culminó la última transacción delictiva.
La señora Collazo González acudió mediante un certio-rari al Tribunal de Apelaciones para solicitar la revocación de la determinación del foro de instancia. El foro apelativo, mediante un razonamiento similar al del Tribunal de Pri-mera Instancia, denegó la expedición del auto solicitado.
*346Inconforme, la señora Collazo González acude ante nos para solicitar que revoquemos al foro apelativo y decrete-mos que las acusaciones presentadas en su contra están prescritas por tratarse de varios delitos menos graves, en lugar de un solo delito continuado. Emitimos una orden para mostrar causa por la cual no debíamos revocar el dic-tamen del Tribunal de Apelaciones.
Este Tribunal, por encontrarse igualmente dividido, confirmó el dictamen del foro apelativo. En vista de que consideramos que en el caso de autos no se satisface el elemento subjetivo necesario para que proceda acudir a las reglas sobre el delito continuado, disentimos.
bH
El delito continuado consiste en “una pluralidad de ac-tos que aisladamente pudieran concebirse como delitos in-dependientes, pero que en conjunto se conciben como un delito único”. Pueblo v. Colón Mendoza, 149 D.P.R. 630, 638 (1999). Al amparo de dicha figura se genera una ficción jurídica destinada a eludir las reglas sobre el concurso real de delitos, así como el sistema de cuantías imperante en los delitos contra la propiedad. Pueblo v. Cortés Rivera, 147 D.P.R. 425, 428-429 (1999).
En sus orígenes, el delito continuado fue desarrollado para evitar la imposición de la pena de muerte al autor de tres o más hurtos. Pueblo v. Cortés Rivera, supra, pág. 428. En vista de que dicha situación no existe actualmente, la necesidad de conservar la figura ha sido cuestionada por numerosos comentaristas. Véase, por ejemplo, a E. Baciga-lupo, Derecho Penal: Parte General, 2da ed., Buenos Aires, Ed. Hammurabi, 1999, págs. 584-585. Los críticos señalan que mediante el delito continuado se unifican artificiosa-mente “una serie de hechos que cumplen con todos los pre-supuestos de hechos punibles individuales que se deberían sancionar según las reglas del concurso real”. Bacigalupo, op. cit., pág. 585. De otra forma, también se ha señalado que dicha figura puede beneficiar injustamente al autor *347que decide cometer una multiplicidad de actos delictivos en virtud de un plan preconcebido. Véase a G. Jakobs, Dere-cho Penal: Parte General (J. Cuello Contreras y J.L. Gon-zález, trads.), 2da ed., Madrid, Ed. Marcial Pons, 1997, pág. 1098. Por otro lado, las reglas del delito continuado pueden beneficiar injustamente al Ministerio Público al permitirle imputar la comisión de un delito agravado a pe-sar de que en realidad se cometieron varios delitos menos graves. Por ello se considera que dicha institución “resulta difícilmente legitimable” y se fomenta limitar lo más posi-ble su ámbito de aplicación. Bacigalupo, op. cit., pág. 586.
Para que aplique la figura del delito continuado es ne-cesario que concurran varios requisitos tanto subjetivos como objetivos. En cuanto al aspecto subjetivo, hemos se-ñalado que los actos delictivos deben haber sido puestos en movimiento por un solo impulso y operados por una sola fuerza. Pueblo v. Colón Mendoza, supra, pág. 638. Se re-quiere, además, examinar la intención del autor para de-terminar si durante la serie de actos cometidos subsistió un único designio común. Íd., pág. 639.
De lo que se trata, por lo tanto, es de constatar en el autor una “intención que abarque el hecho globalmente” que “debe comprender el resultado [total] en sus rasgos esenciales ... de modo que los actos individuales se presen-ten sólo como la realización sucesiva de un todo querido unitariamente”. H.H. Jescheck y T. Weigend, Tratado de Derecho Penal (M. Olmedo Cardenete, trad.), 5ta ed., Granada, Ed. Comares, 2002, pág. 771. “La mera ‘decisión general’ de realizar delitos de determinada naturaleza en la oportunidad conveniente no es suficiente.” H. Welzel, Derecho Penal Alemán (J. Bustos Ramírez y S. Yáñez Pérez, trads.), 4ta ed., Santiago, Editorial Jurídica de Chile, 1997, pág. 268. A estos efectos, se ha dicho en el contexto de los delitos patrimoniales, que para que varias estafas consti-tuyan un delito continuado
... el dolo debe haber estado dirigido desde un comienzo a la totalidad de los distintos perjuicios patrimoniales; no es por ello bastante con una resolución delictiva adoptada de modo *348general para cometer todas las estafas posibles de una clase determinada o destinada a robar al número mayor posible de viandantes. (Citas omitidas y énfasis suplido.) Jes check y Weigend, op. cit., pág. 772.
En cuanto al aspecto objetivo, se requiere la concurren-cia de dos elementos, a saber, identidad de la víctima e infracción de la misma prohibición. Véase la Sentencia del Tribunal Supremo de España de 19 de enero de 1940, Núm. 77, VII Repertorio de Jurisprudencia 55. Véase, ade-más, F. Muñoz Conde y M. García Arán, Derecho Penal: Parte General, 6ta ed., Valencia, Tirant Lo Blanch, 2004, págs. 469-470; S. Mir Puig, Derecho Penal: Parte General, 7ma ed., Montevideo, Ed. B de F, 2004, págs. 637-638. En el contexto de los delitos patrimoniales, el primer requisito supone que para considerar a las plurales defraudaciones o sustracciones efectuadas como un solo delito de estafa es necesario que todas afecten “al mismo sujeto pasivo”. Id.
Por último, debemos señalar que la normativa que aca-bamos de exponer coincide con lo preceptuado por la Asam-blea Legislativa en el Código Penal de 2004, ya que ahí se permite acudir a las reglas del delito continuado cuando el actor “con unidad de propósito delictivo” (elemento subje-tivo) e “identidad de sujeto pasivo” (elemento objetivo) lo-gra “producir los elementos de un mismo delito” (elemento objetivo). Art. 80 del Código Penal de 2004, Ley Núm. 149 de 18 de junio de 2004 (33 L.P.R.A. sec. 4708).
A la luz del derecho antes expuesto, pasemos a exami-nar los hechos del presente caso.
hH h — i
En el caso de autos, el Ministerio Público alega que a la señora Collazo González se le imputó correctamente la co-misión de un solo delito en virtud de la figura del delito continuado, ya que mediante distintos actos se infringió “la misma disposición legal ... con el mismo propósito o inten-ción criminal”. No le asiste la razón.
Como ya hemos explicado, la figura del delito conti-*349nuado aplica sólo cuando la intención del autor alcanza la totalidad del hecho delictivo. Por lo tanto, debe concurrir en el actor una intención que abarque íntegramente el con-junto de acciones constitutivas del hecho, de forma que cada acto constituya para él la consecución de un eslabón necesario para lograr obtener un resultado previamente establecido. Por otro lado, la intención debe estar dirigida desde el principio a la consumación global de una serie de actos concretos y determinados. En virtud de ello, la mera resolución general y abstracta de cometer todas las apro-piaciones ilegales posibles dentro de determinado marco de tiempo no satisface el elemento subjetivo que debe estar presente en el delito continuado.
De la prueba contenida en el expediente es forzoso com cluir que la señora Collazo González meramente tenía la intención abstracta y general de apropiarse de la mayor cantidad de dinero posible en el mayor número posible de actos independientes. No obstante, carecía de un “designio común” o global que, desde un principio, abarcara concreta y determinadamente la totalidad de los actos fraudulentos que finalmente terminó realizando.(1) Por ello, somos del criterio de que no procede acudir a las reglas del delito continuado, ya que no concurrió en la señora Collazo Gon-zález el elemento subjetivo requerido para la aplicación de dicha figura.
Por tal razón, estamos convencidos de que erró el Minis-terio Público al imputar un solo delito grave de apropiación ilegal basándose en la suma de la totalidad de las cantida-des apropiadas. Por ende, contrario a lo resuelto en la sen-tencia emitida por este Tribunal, devolvería el caso al foro de instancia para que determine cuáles de los delitos im-*350putados están prescritos por tratarse de múltiples ofensas menos graves en lugar de un solo delito grave.

(1) Un caso paradigmático en el que concurre el elemento subjetivo del delito continuado es el de un ladrón que decide apropiarse ilegalmente de cada una de las tres hojas que componen una sola pintura (un tríptico) mediante tres actos separados. En estos casos es obvio que existe en el autor un “dolo global” que abarca desde un principio la totalidad del resultado (obtención de la pintura). Nótese que cada hurto por separado (apropiación de una sola hoja de la pintura) no tiene un valor propio e independiente para el ladrón. El verdadero botín se consigue sólo cuando el autor logra apropiarse de las tres hojas.